Citation Nr: 0020349	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-49 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
psychiatric disability, now claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.

The Board of Veterans' Appeals (Board) previously denied 
entitlement service connection for a psychiatric disability 
in a June 1993 decision.

This case comes to the Board on appeal from determinations of 
the San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans (VA), Regional Office (RO), which denied the 
veteran's claim for reopen.


FINDINGS OF FACT

1.  Evidence developed since the June 1993 Board decision 
includes information not previously considered which bears 
directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for a psychiatric disability, now claimed as a 
nervous condition.

2.  The claim of service connection for a psychiatric 
disability, now claimed as a nervous condition is plausible.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1993 rating decision in 
support of the appellant's application to reopen the claim 
for entitlement to service connection for a psychiatric 
disability, now claimed as a nervous condition, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).

2.  The claim of service connection for a psychiatric 
disability, now claimed as a nervous condition, is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied entitlement to service connection for a 
psychiatric disability in a June 1993 decision.  It was noted 
that although the veteran was shown to have a psychosis at 
times within the first year of separation from service, such 
a diagnosis was not confirmed during extensive treatment and 
evaluations in the years thereafter.

In conjunction with this present application to reopen, the 
veteran has, for the first time indicated that he has been in 
receipt of Social Security Disability benefits for paranoid 
schizophrenia since August 1983.  In support thereof, he 
submitted copies of medical records developed by the Social 
Security Administration (SSA) between 1983 and 1997.

i.  New and Material Evidence

When a decision of the Board becomes final, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  38 U.S.C.A. § 
7104(b) (West 1991).  However, when a claimant requests that 
a claim be reopened after an appellate decision and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made.  38 U.S.C.A. 
§ 7104 (West 1991) ; 38 C.F.R. § 20.1105 (1999).  "New and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit held that in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), the Court impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the Federal Circuit held in Hodge 
that the legal standard that remains valid was that 
contemplated under 38 C.F.R. § 3.156(a) that requires that in 
order for new evidence to be material, the new evidence 
should "bear[ ] directly and substantially upon the specific 
matter under consideration . . . [and must be] so significant 
that it must be considered in order to fairly decide the 
merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a 
well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the appellant is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, the Board finds that 
the appellant has submitted new and material evidence such as 
to reopen his claim for service connection for a psychiatric 
disability, now claimed as a nervous condition.  The Board 
previously denied service connection a psychiatric disability 
insofar as the available record, in essence, did not reflect 
evidence of current disability.  As noted above, however, 
records obtained from the SSA indicate that the veteran has 
been deemed to be totally disabled due to paranoid 
schizophrenia since August 1983.  This information bears 
directly and substantially upon specific matters under 
consideration.  The Board finds that the information added to 
the record is "new" since it was not available for review 
in June 1993, and is "material" since it relates directly 
to the matter which was the basis of the prior denial of 
service connection.  While determinations by the SSA are not 
controlling in regard to VA's determinations, like other 
pertinent evidence, such determinations must be considered.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991). Therefore, as the Board 
finds the clinical evidence added to the record is "new and 
material" to the appellant's claim, the claim is reopened.  
See 38 C.F.R. § 3.156.


ii.  Well Groundedness

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well- 
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).

Insofar as the records obtained from the SSA suggest that the 
veteran has continuously manifested totally disabling 
paranoid schizophrenia since August 1983, the Board finds the 
elements of a well grounded claim for service connection, as 
set forth in Caluza and Epps, are satisfied.


ORDER

The claim of entitlement to service connection for a 
psychiatric disability, now claimed as a nervous condition, 
is reopened and is well grounded; to this extent, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
psychiatric disability, now claimed as a nervous condition, 
is well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Court has ruled that the fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

To ensure that VA has met its duty to assist the veteran in 
developing all facts pertinent to his claim, the case is 
REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of more recent 
treatment received for his psychiatric 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source she identifies.  
Copies of the medical records from all 
sources she identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  Once the above-requested information 
has been ascertained, the RO should 
arrange for the veteran to be accorded a 
VA examination by board of two 
psychiatrists, if available, who have not 
previously examined him to determine the 
diagnosis of all psychiatric disorders 
that are present.  All necessary special 
studies or tests should be accomplished.  
The examination report should reflect 
review of pertinent material in the 
claims folder.  Therefore, the veteran's 
claims folder should be made available to 
the psychiatrists prior to examination.  
The examiners should then integrate the 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  
Specifically, the findings of paranoid 
schizophrenia from the Social Security 
Agency records should be reconciled with 
the December 1991 findings by the board 
of psychiatrists.  If the diagnosis of a 
psychotic disorder is deemed appropriate 
pursuant to DSM-IV, the examiners should 
estimate the approximate onset of the 
psychosis, specifically, whether it was 
manifested in service or within the first 
post service year.  A complete rationale 
for any opinions expressed, positive or 
negative, must be provided.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claim for service connection a 
psychiatric disability, now claimed as a 
nervous condition.

4.  If this determination remains adverse 
to the veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal.  
Thereafter, the veteran should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



